Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 8-11 and 17-41 are pending. 

Claim 20 is withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 4, 8-11, 17-19 and 21-41, drawn to a modified T cell, are being acted upon in this Office Action.  
The Sequence Listing filed Oct 27, 2021 has been entered. 

The amendment to the specification filed on Oct 27, 2021 has been entered. 

Rejection Withdrawn
The rejection of claims 9, 23-26, 28 and 29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in light of the claims amendment. 

The rejection of claims 4, 8-9, 18, 19, 21-29 and 31 under 35 U.S.C. 103 as being unpatentable over US20090305963 (Sukhatme hereafter, published Dec 10, 2009; PTO 892) in view of WO2012072806 (Matschiner hereafter, published June 7, 2012; PTO 892) is withdrawn in view of the amendment to claim 4 and the argument that 293T cells are not T cell. 

 hereafter, published Dec 10, 2009; PTO 892) in view of WO2012072806 (Matschiner I hereafter, published June 7, 2012; PTO 892) as applied to claims 4, 8, 18, 19, 21-29 and 31 mentioned above and further in view of U.S. 20110098211 publication (Matschiner II hereafter, published April 28, 2011; PTO 892) is withdrawn in view of the claims amendment.  

Claim rejections under - 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 4, 8-11, 17-19, 21-23, 25-29 and 34-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991). See also MPEP 2163.04.
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus. Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997). “[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69). A “representative number of species” means that those species that are adequately described are representative of the entire genus. AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014). Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species. The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention. For example, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies. Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875 (Fed. Cir. 2011).
The MPEP § 2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
Regarding claims to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
In this case, claim 4 encompasses any modified T cell expressing and secreting a specific binding polypeptide comprising any lipocalin mutein selected from the group consisting of a mutein of human tear lipocalin (hTlc) and a mutein of human neutrophil gelatinase-associated lipocalin (hNGAL), wherein the lipocalin mutein is modified such that it is specific for any target other than the natural target of hTlc and hNGAL, respectively, wherein the target other than the natural target is any unspecified immunomodulatory target.
Claim 8 encompasses the modified T cell of claim 4, wherein said immunomodulatory target is an immune checkpoint or costimulatory molecule.
Claim 9 encompasses the modified T cell of claim 4, wherein said modified T cell secretes said  hTlc or said hNGAL mutein upon activation.
Claim 10 encompasses the modified T cell of claim 4, wherein said modified T cell further expresses on the surface of its membrane a lipocalin mutein selected from the group consisting of any mutein of hTlc and any mutein of hNGAL, wherein the tumor-targeted lipocalin mutein forms the tumor targeting moiety of a chimeric antigen receptor (CAR), and wherein the lipocalin mutein is specific for a target associated with a tumor.

Claim 17 encompasses the modified T cell of claim 10, wherein said target associated with a tumor is selected from the group consisting of any glypican-3 (GPC-3) and any c-Met.
Claim 18 encompasses the modified T cell of claim 4, wherein said immunomodulatory target is any CTLA-4.
Claim 19 encompasses a pharmaceutical composition comprising any modified T cell of claim 4 and optionally a pharmaceutically acceptable carrier or excipient.
Claim 21 encompasses the modified T cell of claim 4, wherein the lipocalin mutein is an hNGAL mutein having at least 85% sequence identity to mature, wild-type hNGAL (SEQ ID NO: 30). 
Claim 22 encompasses the modified T cell of claim 21, wherein the hNGAL mutein retains a suppersecondary or tertiary structure of mature, wild-type hNGAL(SEQ ID NO: 30).
Claim 23 encompasses the modified T cell of claim 21, wherein the hNGAL mutein comprises an amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to mature, wild-type hNGAL(SEQ ID NO: 30).
Claim 25 encompasses the modified T cell of claim 21, wherein the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL (SEQ ID NO: 30) but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73.
Claim 26 encompasses the modified T cell of claim 25, wherein the hNGAL mutein further comprises at least one additional amino acid replacement at a position selected from E44, K46, D47, K50, N65, F71, P101, G102, T104, V126, Q128, R130, and K134 relative to mature, wild-type hNGAL(SEQ ID NO: 30). 
Claim 27 encompasses the modified T cell of claim 4, wherein the lipocalin mutein is an hNGAL mutein having at least 80% sequence identity to SEQ ID NO: 3. 

Claim 29 encompasses the modified T cell of claim 27, wherein the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, S127, and Y132 are replaced with a different amino acid residue. 
Claim 34 encompasses the modified T cell of claim 30, wherein said modified T cell further expresses on the surface of its membrane a tumor-targeted lipocalin mutein selected from the group consisting of a mutein of hTlc and a mutein of hNGAL, wherein the tumor-targeted lipocalin mutein forms the tumor targeting moiety of a chimeric antigen receptor (CAR), and wherein the tumor-targeted lipocalin mutein is specific for a target associated with a tumor.
Claim 35 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is selected from the group consisting of a target expressed by a tumor and a target associated with the tumor stroma.
Claim 36 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is selected from the group consisting of any glypican-3 (GPC-3) and any c-Met.
Claim 37 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is glypican-3 (GPC-3) and the tumor-targeted lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 2.
Claim 38 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is c-Met and the tumor-targeted lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 1.
Claim 39 encompasses a pharmaceutical composition comprising a modified T cell of claim 30 and optionally a pharmaceutically acceptable carrier or excipient.

Claim 41 encompasses a pharmaceutical composition comprising a modified T cell of claim 38 and optionally a pharmaceutically acceptable carrier or excipient.
The specification discloses primary human T cells or Jurkat T cells expressing anticalin-based CTLA-4 comprising the amino acid sequence of SEQ ID NO: 23 using retroviral expression vector pSIN-(NFAT)6-IL-12 (Chmielewski et al. 2011b) by replacing the IL-12 sequence in pSIN-(NFAT)3-IL12 with the anti-lipocalin sequence (SEQ ID NO: 3) with a Strep-tag II (SEQ ID NO: 27).  The leader sequence of the mouse immunoglobulin kappa light chain (GenBank Acc #CAB46127.1) instead of the IL-12 leader was employed in the construct to serve as a secretion signal. The final amino acid sequence corresponds to SEQ ID NO: 23, encoded by the DNA sequence SEQ ID NO: 24, see Example 1.   The specification further discloses lipocalin that binds to c-Met comprises the amino acid sequence of SEQ ID NO: 1 and the lipocalin that binds to GPC-3 comprises the amino acid sequence of SEQ ID NO: 2.  The specification discloses polypeptide comprising SEQ ID NO: 23 and SEQ ID NO: 25 are the secrete anti-CTLA-4 antagonists.  The secreted anti-CTLA4 antagonist without the leader sequences are SEQ ID NO: 28 and SEQ ID NO: 29.   The specification also discloses generation of Primary T Cells Capable of Inducible Secretion of an Fc-Fusion of Anticalin-Based CTLA-4 Antagonist comprising the amino acid sequence of SEQ ID NO: 25, which is a fusion of the Anticalin-based CTLA-4 Antagonist (SEQ ID NO: 23) to the Fc fragment of a human IgGl antibody.  The secreted human CTLA-4 specific lipocalin mutein comprising the amino acid sequence of SEQ ID NO: 23 or SEQ ID NO: 25 comprising Ig Kappa secreting signal peptide or without the signal peptide of SEQ ID NO: 28 and SEQ ID NO: 29.
However, the disclosure of a limited species of modified human T cell expressing and secreting a fusion protein comprising mouse immunoglobulin kappa light chain signal peptide, CTLA4 binding lipocalin protein variant, strep tag, and human IgG1 antibody (SEQ ID NO: 23 or SEQ ID NO: 25) or CTLA4 binding lipocalin mutein without the signal peptide (SEQ ID NO: 28 and SEQ ID NO: 29) is not 
Regarding immunomodulatory target lipocalin mutein, the specification discloses immunomodulatory target, such as an immune checkpoint like CTLA4 or PD1, or to a costimulatory target such as CD137 or OX40, see para. [0013].  The specification discloses hNGAL muteins that bind to just human CTL-4 comprises the amino acid sequence of SEQ ID NO: 23, 25, 28, 29.  The specification does not describe the structure, e.g., amino acid sequence of muteins from human tear lipocalin (hTlc) and human neutrophil gelatinase-associated lipocalin (hNGAL) that bind to all immunomodulatory targets.  The specification does not describe the common structure share by members of the genus of lipocalin muteins to so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).
Regarding tumor-targeted lipocalin mutein, the specification discloses:

The specification discloses modified T cell further comprises tumor-specific muteins (aka anticalins) that bind to just GPC-3 and c-Met.  The sequence of such an Anticalin binding c-Met is provided by SEQ ID NO: 1, while the sequence of an Anticalin binding GPC-3 is provided by SEQ ID NO: 2, see para. [0026].  Thus, the specification has not disclosed, and the art does not teach either representative species or a description of structural features that are common to the claimed genus of tumor-specific muteins (aka anticalins) that bind to target such as CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal antigen (h5T4), PSCA, PSMA, TAG-72, VEGF-R2, the a-Folate receptor and others. Other tumor-associated targets that might be considered of interest in this context include EGFR, EPHA2, melanoma 30 associated chondroitin sulfate proteoglycan, IGFR1, fibroblast-activating protein alpha, c-MET, EpCAM, VEGF-A, Ang2 expressing by modified T cells.  Thus, the disclosure does not enable one of skill in the art to "visualize or recognize" most members of the genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Regarding modified T cell expressing and secreting any lipocalin mutein having at least 85% identity wild-type hNGAL (SEQ ID NO: 30) in claim 21) or retaining secondary or tertiary structure of mature, wild-type hNGAL (SEQ ID NO: 30) in claim 22, the specification does not describe where and what amino acids within the full-length sequence of SEQ ID NO: 30 to be substituted, deleted, added or a 
For example, teaches substitution of L130 in lipocalin 
When there is substantial variation within the genus of lipocalin mutein, one must describe a sufficient variety of species to reflect the variation within the genus sufficient to show possession of genus of modified T cell expressing or secrete such.  When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. A description of what a material does, rather than of what it is, usually does not suffice. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  Thus, the disclosure does not enable one of skill in the art to "visualize or recognize" most members of the genus.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
Regarding claim 23, the specification and the claims as originally filed do not disclose the hNGAL mutein comprises any amino acid substitution at each of indicated positions A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to mature, wild-type hNGAL, much less modified T cell expressing and secreting such polypeptide.   This is new matter. 
Regarding claim 24, the specification and the claims as originally filed do not disclose the hNGAL mutein comprises the following amino acid replacement relative to mature, wild-type hNGAL: A40R, Q49M, L70I, R72S, K73H, D77L, W79P, R81A, L103K, K125H, S127D, and Y132S, let alone modified T cell expressing and secreting such polypeptide.  This is new matter.  
Regarding claim 25, the specification and the claims as originally filed do not disclose the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73, much less modified T cell expressing and secreting such polypeptide.  This is new matter. 
This is new matter. 
Regarding claim 28, the specification and the claims as originally filed do not disclose the hNGAL mutein comprises an amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to mature, wild-type hNGAL wherein the lipocalin mutein is an hNGAL mutein having at least 80% sequence identity to SEQ ID NO: 3, much less modified T cell expressing and secreting such polypeptide.  This is new matter. 
Regarding claim 29, the specification and the claims as originally filed do not disclose the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, S127, and Y132 are replaced with a different amino acid residue, much less modified T cell expressing and secreting such polypeptide.  This is new matter.  Applicant is required to remove any new matter indicated above in response to this Office Action. 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains ... Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117). The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived. See Fiddles v. Baird, 30 USPQ2d 1481, 1483. In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class. The specification provided only the bovine sequence.
Therefore, only (1) a modified T cell expressing and secreting a lipocalin mutein of human tear lipocalin (hTlc) or mutein of human neutrophil gelatinase-associated lipocalin (hNGAL) that binds CTLA-4 wherein the lipocalin mutein comprising the amino acid sequence of SEQ ID NO: 23 or SEQ ID NO: 25, (2) the modified T cell wherein the mature lipocalin mutein comprises the that binds to c-Met and comprises the amino acid sequence of SEQ ID NO: 1 or tumor-targeted lipocalin that binds to GPC-3 and comprises the amino acid sequence of SEQ ID NO: 2, (4) a pharmaceutical composition comprising the modified T cell above and a pharmaceutically acceptable carrier or excipient for treating GPC-3 or c-Met expressing cancer, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Applicants’ arguments filed Oct 27, 2021 have been fully considered but are not found persuasive. 
Applicants’ position is that Claims 23-26 and 28-29 have been amended to recite SEQ ID NO: 30, which corresponds to mature, wild-type human NGAL. As explained in further detail below, the specification as filed provides support for (i) the amino acid sequence of human NGAL and (ii) a mutein of human NGAL that comprises amino acid substitutions at the recited amino acid positions.
First, the specification as filed explains that a lipocalin mutein is an engineered binding protein based on, for example, human NGAL. See Specification, page 2. The recitation of hNGAL by name constitutes disclosure of such protein and supports the addition of the amino acid sequence to the present specification. See MPEP 2163(ID (citing Martin v. Johnson, 454 F.2d 746, 751, 172 USPQ 391, 395 (CCPA 1972) (“From the standpoint of the description requirement, the omission of the structural formula from the Johnson application is of no consequence. The fact remains that the compound described is the same, and the description need not be in ipsis verbis to be sufficient.”). Moreover, the amino acid sequence of mature, wild-type hNGAL (178 aa) was known at the time the present application was filed. See, e.g., WO2012072806 (SEQ ID NO: 20), WO2014076321 (SEQ ID NO: 8), UniProt Data Bank Accession Number P80188, and GenBank Accession No AAD14168.1. As such, the specification as filed provides adequate support for the amino acid sequence of mature, wild-type hNGAL.
Second, the specification as filed provides exemplary amino acid sequences for lipocalin muteins based on mature, wild-type hNGAL, including the lipocalin muteins identified in SEQ ID NOs: 2-3. As evidenced by sequence alignments, both lipocalin muteins have amino acid substitutions at position A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, $127, Y132 relative to mature, wild-type hNGAL. Indeed, both WO2012072806 and WO2014076321 identified lipocalin muteins as differing from mature, wild-type hNGAL at, inter alia, positions 40, 49, 70, 72, 73, 77, 79, 81, 87, 103, 125, 127, and 132. See, e.g., WO2014076321 $7 [00173]- [00174]. Thus, the present specification as filed provides adequate support for the recitation of particular amino acid substitutions relative to mature, wild-type hNGAL. See MPEP § 2163(ID) (citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986); see also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) (“The ‘written description’ requirement must be 
B. The claims are adequately described by the specification.  The Office contends that “disclosure of primary T Cells expressing just one lipocalin mutant that binds to just Haman CTLA-4 (SEQ ID NO: 3) is not representative of the entire genus encompassed by the claimed modified T cell wherein the lipocalin mutein is specific for any immunomodulatory target (claim 4) or any immune checkpoint or costimulatory molecule (claim 8) or any CTLA-4 (claim 18).” Office Action, page 9. Likewise, the Office contends that “disclosure of just one lipocalin mutein of SEQ ID NO: 2 that binds to human glypican-3 (GPC- 3) and one lipocalin mutein of SEQ ID NO: 1 that binds to cMet is not representative of the entire genus encompassed by the claimed modified T cell that [expresses lipocalin muteins on its surface, wherein the lipocalin mutein is specific for a] target associate[d] with tumor or associated with tumor stroma (claim 11) or any glypican-3 (claim 17).” Office Action, page 9. Applicant disagrees with the Office’s analysis and conclusion at least because the Office failed to (1) consider the claims as a whole and (2) take into account the knowledge of a person of ordinary skill in the art.
1. The Office errs by failing to consider the claims as a whole
The Office acknowledged — but did not address — Applicant’s explanation that the present claims are directed to a modified T cell that expresses and secretes a lipocalin mutein wherein the lipocalin mutein is specific for an immunomodulatory target (claim 4) and that further expresses on the surface of its membrane a tumor-targeted lipocalin mutein that forms the tumor targeting moiety of a CAR, wherein the tumor-targeted lipocalin mutein is specific for a target associated with a tumor (claim 10).
The PTAB has recently made clear that where the claimed invention employs or incorporates a genus of molecules it is inappropriate to focus the written description analysis on the scope of such molecules; instead the focus should be on the claimed subject matter as a whole. See Merck Sharp & Dohme Corp. vy. Genentech, Inc., PGR2021-00036, Paper No. 10 (July 24, 2021) (“focus on what the Specification of the ’836 patent alone teaches concerning the genera of compounds misses the mark because Petitioner failed to consider what one of skill in the art would know about these genera of compounds as used in the claimed methods”). In Merck, the PTAB relied on both Herschler, 591 F. 2d 693, 701 (CCPA 1979) and Erfindergemeinschaft UroPep GOR vy. Eli Lilly & Co., No. 2:15-CV-1202-WCB, 2016 WL 6138124, at 15 (E.D. Tex. Oct. 21, 2016) (Bryson, J.) “UroPep I’), aff'd, 739 F. Appx 643 (Fed. Cir. 2018) to support its conclusion that focusing the written description analysis on the scope of the molecules that may be employed or incorporated into the claimed subject matter is inappropriate. In UroPep, Federal Circuit Judge William Bryson, sitting in district court, explained:
[T]he proper inquiry under the written description requirement is whether the disclosure in the specification shows that the inventors possessed the invention that administering an effective amount of a PDES inhibitor would treat BPH. Thus, given that at least some PDE V inhibitors were known and were disclosed in the ‘124 specification, the written description issue does not turn on whether the patentees were in possession of the entire genus of PDE V inhibitors. 
UroPep I, see also Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., 276 F. Supp. 3d 629, 648 (E.D. Tex. 2017) (Bryson, J.), aff'd, 739 F. App’x 643 (Fed. Cir. 2018) (“[W]hen a genus is well understood in the art and not itself the invention but is instead a component of the claim, background knowledge may provide the necessary support for the claim.”). Thus, under a proper analysis, the focus of the written description inquiry here should be on the modified T cell rather than the particular lipocalin mutein expressed and secreted by the modified T cell.
2. The Office errs by failing to take into account the knowledge of a person having ordinary skill in the art
The amount of disclosure necessary to establish written description possession must be considered from the vantage point of a person having ordinary skill in the art. Information which is well known in the art need not be described in detail in the specification. MPEP § 2163(ID) (citing Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986); see also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005) (“The ‘written description’ requirement must be applied in the context of the particular invention and the state of the knowledge.... As each field evolves, the balance also evolves between what is known and what is added by each inventive contribution.”). In this regard, Herschler is instructive.
In Herschler, the United States Court of Customs and Patent Appeals (“CCPA”) found adequate written description support for broad claims to processes for topically administering a physiologically active steroidal agent to a human or animal by concurrently administering the steroidal agent and dimethyl sulfoxide (“DMSO”), even though the specification disclosed only one example of a “physiologically active steroidal agent.” Herschler, 591 F. 2d at 701. The CCPA reasoned that the physiologically active steroidal agents were known to those of ordinary skill in the art, and “[w]ere this application drawn to novel ‘steroidal agents,’ a different question would be posed.” /d.
Similarly, the novelty and non-obviousness of the claimed modified T cells comes not from the lipocalin muteins per se but at least partly from the expression and secretion of such lipocalin muteins by modified T cells. Therefore, the Office’s rejection of the claims is akin to the positions rejected in Herschler and UroPep in that the Office is improperly rejecting a claim feature for lack of written description where that feature is known to those of ordinary skill in the art. To conclude otherwise, as done by the Office, suggests that a determination for adequate written description be conducted in a vacuum, without consideration of what is known to those of ordinary skill in the art.
3. Claims 4, 8-11, 17-19, 21-29, and 31 are adequately described
Modified T cells according to the presently pending claims, capable of expressing and secreting a lipocalin mutein, are adequately described in the specification and represent a platform technology that uses hTlc or hNGAL lipocalin muteins. The present application describes an approach, referred to as T cell activation-induced localized secretion (TAILS), by which T cells are equipped with the capacity to secrete specific binding polypeptides comprising a lipocalin mutein. See Specification, { [0033]. The binding properties of the lipocalin mutein per se and the target bound by the lipocalin mutein are not determinative of its ability to be expressed and/or secreted by the claimed modified T cell.

Many lipocalin muteins within the recited genus are known in the art. Applicant notes that numerous lipocalin muteins, including many specific for the aforementioned targets, were known as of the filing date of the present application. For example, US 2011/0098211, US 7,892,827, and WO 2012/065978! disclose hTlc or hNGAL muteins specific for c-Met, CTLA-4, and GPC-3, respectively. In addition, and solely by way of example, the following documents have been previously brought to the attention of the Office: WO 2012/136685 A1, which discloses lipocalin muteins specific for VEGF-A (e.g., SEQ ID NOs: 1, 8 and 12) or c-Met (e.g., SEQ ID NOs: 2, 9 and 13); WO 2008/015239 A2, which discloses lipocalin muteins specific for VEGF-A (e.g., SEQ ID NOs: 26-33 and 44-47) or VEGF-R2 (e.g., SEQ ID NOs: 34-39); WO 2013/174783 Al, which discloses lipocalin muteins specific for GPC-3 (e.g., SEQ ID NOs: 7-8 and 11-43); WO 2012/072806 Al, which discloses lipocalin muteins specific for CTLA-4 (e.g., SEQ ID NOs: 1 and 12-17); and WO 2005/019256 A2, which discloses lipocalin muteins specific for CD22 (e.g., SEQ ID NO: 13) or CD33 (e.g., SEQ ID NOs: 15 and 16).
The Office has not explained why a person having ordinary skill in the art — having been apprised of the present specification — would not reasonably believe that a modified T cell could express and/or secrete a lipocalin mutein, regardless of its binding properties or the immunomodulatory target to which it binds, particularly when Examples 1-3 of the present specification demonstrate the successful expression and secretion of exemplary hNGAL lipocalin muteins by modified T cells. As such, Applicant submits that the present specification adequately describes a modified T cell that expresses and secretes a lipocalin mutein that is specific for an immunomodulatory target, independent of the particular immunomodulatory target to which the lipocalin mutein is specific for. Likewise, the present specification adequately describes a modified T cell that further expresses on the surface of its membrane a tumor-targeted lipocalin mutein that forms the tumor targeting moiety of a CAR, wherein the lipocalin mutein is specific for a target associated with a tumor, independent of the particular tumor target to which the lipocalin mutein is specific for.
Applicant acknowledges that the prior response contained a typographical error by which the publication number for WO 2012/065978 was listed incorrectly. 
In sum, the present specification clearly provides a representative number of species and unambiguously informs the reader that the scope of the invention extends to lipocalin muteins other than those which are exemplified in the examples. In other words, Applicant has 
In view of the above, Applicant submits that the claims are adequately described and respectfully requests that the written description rejection under 35 U.S.C. § 112(a) be reconsidered and withdrawn.
4. Claims 21-29 are adequately described for additional reasons
As explained above, Applicant believes that claims 4, 8-11, and 17-19 are adequately described by the specification as filed. Nevertheless, and without acquiescing to the Office’s characterization and solely to advance prosecution, Applicant identifies additional reasons that claims 21-29 are adequately described.
As the Office is aware, the written description requirement may be satisfied by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, 1.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics. See MPEP § 2163(II) (citing Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 964, 63 USPQ2d 1609, 1613 (Fed. Cir. 2002)). Disclosure of any combination of such identifying characteristics may lead one of skill in the art to conclude that applicant was in possession of the claimed invention. /d. With respect to the biotech art, the MPEP states:
[If a strong correlation has been established between structure and function, one skilled in the art would be able to predict with a reasonable degree of confidence the structure of the claimed invention from a recitation of its function. Thus, the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. Id.
The Office also contends that the “specification does not describe the structure common to members of the genus of lipocalin mutein specific for all immunomodulatory target[s].” Office Page 14
Applicant disagrees and submits that such information is known to a person having ordinary skill in the art and can be gleaned from the specification as filed.  A lipocalin is a monomeric polypeptide identified by its supersecondary structure, namely cylindrical B-pleated sheet supersecondary structural region comprising multiple (e.g., eight) B-strands connected pair-wise by multiple (e.g., four) loops at one end to define thereby a binding pocket. See, e.g., WO 2012/072806, J [0036] and WO 2014/076321, § [0074]. Lipocalins and lipocalin muteins, such as hTlc muteins or hNGAL muteins, have a framework region that provides a rigid and stable core structure, as well as highly variable loop regions, which are responsible for ligand binding. The amino acid sequence of mature wild-type human NGAL (also known as human lipocalin 2, LCN2; SEQ ID NO: 30 in the present specification) was known to a person of ordinary skill in the art at the time the present application was filed. See, e.g., WO2012072806 (SEQ ID NO: 20), WO2014076321 (SEQ ID NO: 8), UniProt Data Bank Accession Number P80188, and GenBank Accession No AAD14168.1.  The highly variable loop regions of hNGAL muteins are defined by positions 33-54 (loop 1), 66-83 (loop 2), 94-106 (loop 3), and 123-136 (loop 4) with respect to the linear polypeptide sequence of mature wild-type hNGAL. Thus, 
Claim 21 recites that the lipocalin mutein is an hNGAL mutein having at least 85%sequence identity to mature, wild-type hNGAL. Claim 25 recites that the lipocalin mutein comprises at least 13 and up to 26 amino acid substitutions relative to mature, wild-type hNGAL. As is evident from the discussion above, the recited mutated amino acid positions are located in or near the four loop regions, at the open end of the ligand binding site of hNGAL, and these residues are important in determining the binding specificity of the claimed muteins. Applicant submits that there is a known correlation between specific regions within the lipocalin structure and the functional binding specificity of the lipocalin. The lipocalin muteins recited by the pending claims relate to “anticalin” technology, a technology that has been developed to mutate wild-type lipocalin proteins, such as hTlc or hNGAL in the present case, to achieve a non-natural target binding property (in this case, to, for example, immunomodulatory targets). As such, Applicant submits that there are ample structural and functional features provided in claim 21 and its dependent claims that describe the common attributes or characteristics of the recited lipocalin muteins. In view of the above, Applicant submits that at least claims 21-29 are adequately described and respectfully requests that the written description rejection under 35 U.S.C. § 112(a) be reconsidered and withdrawn.5. Claim 31, which depends from claim 30, is adequately described.  The Office has acknowledged that claim 30, which recites that the lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 3, is adequately described. See Office Action, page 20 (“The specification discloses lipocalin mutein compris[ing] the amino acid sequence of SEQ ID NO: 3 that binds to just CTLA-4 as the immunomodulatory target (costimulatory molecule).”)

Claim 31 depends from claim 30 and recites that the modified T cell comprises a polynucleotide sequence encoding the lipocalin mutein and a secretion signal peptide.
The MPEP states that “[s]ince the genetic code is widely known, a disclosure of an amino acid sequence would provide sufficient information such that one would accept that an applicant was in possession of the full genus of nucleic acids encoding a given amino acid sequence.” MPEP § 2163(ID)(A)(3).
In view of the above, Applicant submits that at least claim 31 is adequately described and respectfully requests that the written description rejection under 35 U.S.C. § 112(a) be reconsidered and withdrawn.

In response, the amendment to claims 23-26 and 28-29 is acknowledged.  
In response to the argument that the specification as filed provides adequate support for the amino acid sequence of mature, wild-type hNGAL (SEQ ID NO: 30) and the lipocalin muteins identified immunomodulatory target.  The only immunomodulatory target to which the hNGAL mutein binds is human CTLA-4 comprising the amino acid sequence of SEQ ID NO: 3, which has the particular combination of substitutions recited in amended claim 24.  However, SEQ ID NO: 1 is a hNGAL mutein that binds to tumor target c-Met and SEQ ID NO: 2 is a hNGAL mutein that binds to tumor target GPC-3.  These species fails to convey evidence of possession of the entire genus. Finally, it should be noted that SEQ ID NO: 2 has additional six substitutions and the sequence of SEQ ID NO: 1 is completely different.  As such, the specification does not describe random substitutions at position A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, $127, Y132 relative to mature, wild-type hNGAL expressed and secreted by modified T cell (claim 23) or any hNGAL muteins having at least 85% sequence identity to mature, wild-type hNGAL of SEQ ID NO: 30 that are specific for which immunomodulatory target expressed and secreted by modified T cell (claim 21).  In particular, the specification fails to disclose a correlation between structure and function; the specification does not make clear which combination of substitutions within the variable regions or 4 loops of hNGAL in the genus set forth the claimed binding activity/specificity for immunomodulatory target.  The term “immunomodulatory” encompasses stimulatory and inhibitory target.  They are mutually exclusive.  As such, the specification merely asks one of ordinary skill in the art to come up with structure of lipocalin mutein of human tear lipocalin (hTlc) and mutein of human neutrophil gelatinase-associated lipocalin (hNGAL) specific for all immunomodulatory target, such as immune checkpoint or costimulatory molecules having at least 85% sequence identity to SEQ ID NO: 30 (mature, wild-type hNGAL) that retains supersecondary or tertiary structure of SEQ ID NO: 30 or having any random substitutions at the recited positions set forth in claims 23, 25, 26, 28, 29.  One of skill in the art would conclude that the specification fails to disclose a representative number of species to describe the claimed genus.
In response to the argument that numerous lipocalin muteins, including many specific for the aforementioned targets, were known as of the filing date of the present application, it is noted that none of the lipocalin mutein above bind to immunomodulatory target or immune checkpoint or costimulatory molecule other than CTLA-4.  

For example, WO 2011/154420 publication (of record) teaches lipocalins share unusually low levels of overall sequence conservation, often with sequence identities of less than 20%, see para. [0005].
Skerra (newly cited, Reviews in Molecular Biotechnology 74: 257-275, 2001; PTO 892) teaches given the extremely low sequence similarity among the lipocalin family, assignments as a prototype member is probably not possible on the amino acid level alone but must await structural analysis, see p. 262, left col.  Skerra teaches four loops (ligand-binding pocket) instead of six, as for antibodies, need to be manipulated in order to create highly specific binding sites, see p.g 272, right col. 
It is unpredictable which modified T cell expressing and secreting which undisclosed lipocalin mutein retain supersecondary structure, which modified lipocalin mutein maintains tertiary structure of mature, wild type hNGAL of SEQ ID NO: 30 that binds to which immunomodulatory target, in turn, effective for treating which cancer.   The term “immunomodulatory” encompasses stimulatory and inhibitory target.  They are mutually exclusive.  The disclosure of just CTLA-4 specific lipocalin mutein is not representative of all lipocalin muteins that bind to any and all immune checkpoint or costimulatory molecules as a pharmaceutical composition for treating all cancer (claims 19, 39-41). 
The argument with respect to claim 31 is moot as claim 31 is allowed.
Applicant is reminded that in order to demonstrate that Applicant has invented what is claimed, the specification must adequately describe representative species of modified T cell expressing and secreting lipocalin mutein of human tear lipocalin (hTlc) and mutein of human neutrophil gelatinase-associated lipocalin (hNGAL) specific for all immunomodulatory target, such as immune checkpoint or costimulatory molecules that reflect the structural diversity of the claimed genus (see Eli Lilly, 119 F.3d at 1568 (“[N]aming a type of material generally known to exist, in the absence of knowledge as to what that material consists of, is not a description of the material.”); Fiers v. Revel, 984 F.2d 1164, 1171 (Fed. Cir. 
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see MPEP 2163.IIAii
Even assuming a lipocalin mutein will have four structurally variable loops (comparable with the role of the 6 hypervariable loops (CDRs) in antibody) for antigen recognition and 20 amino acids in total is randomized with twenty naturally occurring amino acids (i.e., each of the 20 natural amino acid is allowed at each selected 20 positions), the potential size of the loop variation, is 3220 possible codon combinations exist.  If 12 amino acid positions are used for randomization, 3212 possible codon combination exist (claim 23).   
Given the lack of  disclosing the “full scope” of species representative of the diversity in lipocalin mutein structures that satisfy the functional limits encompassed by modified T cells of the claims, the specification amounts to no more than a trial and error approach for identifying such species by screening library.  Such a disclosure fails to comport with the purpose of the written description requirement as expressly held by this Court. See Lilly, 119 F.3d at 1568 (stating that “[t]he [written] description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”); Ariad, 598 F.3d at 1353 (citing Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916 (Fed. Cir. 2004) (quoting Brenner v. Manson, 383 U.S. 519, 536 (1966)) (A "patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.”).
Thus, the disclosure does not enable one of skill in the art to "visualize or recognize" most members of the genus lipocalin mutein specific for any immunomodulatory target encompassed by the claimed modified T cells.  Accordingly, the skilled artisan would not recognize that applicants were in possession of the invention as broadly claimed at the time the application was filed.
For these reasons, the rejection is maintained. 

Claims 4, 8-11, 17-19, 21-23, 25-29 and 34-41 are rejected under 35 U.S.C. 1.12(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for (1) a modified T cell expressing and secreting a lipocalin mutein of human tear lipocalin (hTlc) or mutein of human neutrophil gelatinase-associated lipocalin (hNGAL) that binds CTLA-4 wherein the lipocalin mutein comprising the 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 lJ8PQ2d 1400 (CAFC 1988). Wands states on page 1404, "Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the hoard in Ex parte Forman. They include (1) tire quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.'’
Claim 4 encompasses any modified T cell expressing and secreting a specific binding polypeptide comprising any lipocalin mutein selected from the group consisting of a mutein of human tear lipocalin (hTlc) and a mutein of human neutrophil gelatinase-associated lipocalin (hNGAL), wherein the lipocalin mutein is modified such that it is specific for any target other than the natural target of hTlc and hNGAL, respectively, wherein the target other than the natural target is any unspecified immunomodulatory target.

Claim 9 encompasses the modified T cell of claim 4, wherein said modified T cell secretes said  hTlc or said hNGAL mutein upon activation.
Claim 10 encompasses the modified T cell of claim 4, wherein said modified T cell further expresses on the surface of its membrane a lipocalin mutein selected from the group consisting of any mutein of hTlc and any mutein of hNGAL, wherein the tumor-targeted lipocalin mutein forms the tumor targeting moiety of a chimeric antigen receptor (CAR), and wherein the lipocalin mutein is specific for a target associated with a tumor.
Claim 11 encompasses the modified T cell of claim 10, wherein said target associated with a tumor is selected from the group consisting of any target expressed by any tumor and any target associated with the tumor stroma.
Claim 17 encompasses the modified T cell of claim 10, wherein said target associated with a tumor is selected from the group consisting of any glypican-3 (GPC-3) and any c-Met.
Claim 18 encompasses the modified T cell of claim 4, wherein said immunomodulatory target is any CTLA-4.
Claim 19 encompasses a pharmaceutical composition comprising any modified T cell of claim 4 and optionally a pharmaceutically acceptable carrier or excipient.
Claim 21 encompasses the modified T cell of claim 4, wherein the lipocalin mutein is an hNGAL mutein having at least 85% sequence identity to mature, wild-type hNGAL (SEQ ID NO: 30). 
Claim 22 encompasses the modified T cell of claim 21, wherein the hNGAL mutein retains a suppersecondary or tertiary structure of mature, wild-type hNGAL(SEQ ID NO: 30).
Claim 23 encompasses the modified T cell of claim 21, wherein the hNGAL mutein comprises an amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to mature, wild-type hNGAL(SEQ ID NO: 30).

Claim 26 encompasses the modified T cell of claim 25, wherein the hNGAL mutein further comprises at least one additional amino acid replacement at a position selected from E44, K46, D47, K50, N65, F71, P101, G102, T104, V126, Q128, R130, and K134 relative to mature, wild-type hNGAL(SEQ ID NO: 30). 
Claim 27 encompasses the modified T cell of claim 4, wherein the lipocalin mutein is an hNGAL mutein having at least 80% sequence identity to SEQ ID NO: 3. 
Claim 28 encompasses the modified T cell of claim 27, wherein the hNGAL mutein comprises an amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to mature, wild-type hNGAL.
Claim 29 encompasses the modified T cell of claim 27, wherein the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, S127, and Y132 are replaced with a different amino acid residue. 
Claim 34 encompasses the modified T cell of claim 30, wherein said modified T cell further expresses on the surface of its membrane a tumor-targeted lipocalin mutein selected from the group consisting of a mutein of hTlc and a mutein of hNGAL, wherein the tumor-targeted lipocalin mutein forms the tumor targeting moiety of a chimeric antigen receptor (CAR), and wherein the tumor-targeted lipocalin mutein is specific for a target associated with a tumor.
Claim 35 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is selected from the group consisting of a target expressed by a tumor and a target associated with the tumor stroma.

Claim 37 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is glypican-3 (GPC-3) and the tumor-targeted lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 2.
Claim 38 encompasses the modified T cell of claim 34, wherein said target associated with a tumor is c-Met and the tumor-targeted lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 1.
Claim 39 encompasses a pharmaceutical composition comprising a modified T cell of claim 30 and optionally a pharmaceutically acceptable carrier or excipient.
Claim 40 encompasses a pharmaceutical composition comprising a modified T cell of claim 37 and optionally a pharmaceutically acceptable carrier or excipient. 
Claim 41 encompasses a pharmaceutical composition comprising a modified T cell of claim 38 and optionally a pharmaceutically acceptable carrier or excipient.
The specification discloses primary human T cells or Jurkat T cells expressing anticalin-based CTLA-4 comprising the amino acid sequence of SEQ ID NO: 23 using retroviral expression vector pSIN-(NFAT)6-IL-12 (Chmielewski et al. 2011b) by replacing the IL-12 sequence in pSIN-(NFAT)3-IL12 with the anti-calin sequence (SEQ ID NO: 3) with a Strep-tag II (SEQ ID NO: 27).  The leader sequence of the mouse immunoglobulin kappa light chain (GenBank Acc #CAB46127.1) instead of the IL-12 leader was employed in the construct to serve as a secretion signal. The final amino acid sequence corresponds to SEQ ID NO: 23, encoded by the DNA sequence SEQ ID NO: 24, see Example 1.   The specification further discloses lipocalin that binds to c-Met comprises the amino acid sequence of SEQ ID NO: 1 and the lipocalin that binds to GPC-3 comprises the amino acid sequence of SEQ ID NO: 2.  The specification discloses polypeptide comprising SEQ ID NO: 23 and SEQ ID NO: 25 are the secrete anti-CTLA-4 antagonists.  The secreted anti-CTLA4 antagonist without the leader sequences are SEQ ID NO: 28 and SEQ ID NO: 29.   The specification also discloses generation of Primary T Cells Capable of Inducible 
However, enablement is not commensurate in scope with how to make and use the claimed modified T cells for treating all cancer without specific guidance as to the structure of lipocalin mutein of human tear lipocalin (hTlc) or human neutrophil gelatinase-associated lipocalin (hNGAL) specific for any and all immunomodulatory target, any immunomodulatory target such as any immune checkpoint or costimulatory molecule other than the specific CTLA-4.   In particular, the disclosure does not teach the genus of modified T cell expressing and secreting lipocalin mutein of human tear lipocalin (hTlc) or mutein of human neutrophil gelatinase-associated lipocalin (hNGAL) that is specific for any immunomodulatory target other than the natural target of hTlc and hNGAL, respectively (claim 4), any immunomodulatory target is any immune checkpoint or costimulatory molecule (claim 8) or any immunomodulatory target is any CTLA-4 (claim 18) wherein the lipocalin mutein is any hNGAL mutein having at least 85% identity to mature, wild-type hNGAL (SEQ ID NO: 30) in claim 21, any hNGAL mutein retains a supersecondary or tertiary structure of mature, wild-type hNGAL (SEQ ID NO: 30) in claim 22 or any hNGAL mutein comprises any amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to the wild-type hNGAL (SEQ ID NO: 31) in claims 23, 25, 26, 28, 29, or any lipocalin mutein having at least 80% sequence identity to SEQ ID NO: 3 (claim 27), effective as a pharmaceutical composition for treating all cancer (claims 19, 39, 40, 41) and wherein the modified T cell further expresses on the surface of its membrane any tumor-targeted lipocalin mutein that forms the tumor targeting moiety of any chimeric antigen receptor (CAR) set forth in claims 10-11, any tumor-target lipocalin is any glypican-3 (GPC-3) or c-Met (claim 17). 
in vivo working examples. 
Regarding tumor-targeted lipocalin mutein, the specification discloses:
 [0023] Several designs are possible for such a CAR, with the following to be regarded as a non-limiting example. The tumor-targeting moiety of a CAR-T may comprise a mutein of a polypeptide that, endogenously, defines a monomeric polypeptide, such as a lipocalin. The target to which such mutein (e.g., an Anticalin) may bind includes CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal antigen (h5T4), PSCA, PSMA, TAG-72, VEGF-R2, the a-Folate receptor and others. Other tumor-associated targets that might be considered of interest in this context include EGFR, EPHA2, melanoma 30 associated chondroitin sulfate proteoglycan, IGFR1, fibroblast-activating protein alpha, c-MET, EpCAM, and GPC-3. Further, targets not directly expressed on the tumor cell surface, but associated with the tumor stroma, such as VEGF-A or Ang2, are suitable. 
The specification discloses modified T cell further comprises tumor-specific muteins (aka anticalins) that bind to just GPC-3 and c-Met.  The sequence of such an Anticalin binding c-Met is provided by SEQ ID NO: 1, while the sequence of an Anticalin binding GPC-3 is provided by SEQ ID NO: 2, see para. [0026].  
However, the specification does not teach structure of the claimed genus of tumor-specific muteins (aka anticalins) that bind to target such as CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal in vivo working examples.  One cannot extrapolate the teaching of the specification to the claimed invention because neither the specification nor the art teach such lipocalin is specific for any immunomodulatory target (claim 4) or any immune checkpoint or costimulatory molecule (claim 8) and further expressing any tumor-tumor target lipocalin mutein (claims 10-11) or any glypican-3 (GPC-3) or c-Met (claim 17) or any CTLA-4 (claim 18), other than modified T cell expressing and secreting lipocalin mutein from human tear lipocalin (hTlc) and human neutrophil gelatinase-associated lipocalin (hNGAL) that binds to CTLA-4 (SEQ ID NO: 3), and further comprises lipocalin mutein that binds to human glypican-3 (GPC-3) comprising SEQ ID NO: 2) or c-Met comprising SEQ ID NO: 1.  Further, there are no in vivo working examples of treating all cancer by administering such modified T cells.
Regarding claims 21-22, the specification does not describe where and what amino acids within the full-length sequence of SEQ ID NO: 30 to be substituted, deleted, added or a combination thereof such that the modified hNGAL still retaining secondary or tertiary structure of mature, wild-type hNGAL and bind to which immunomodulatory target or immune checkpoint or costimulatory molecule and any target associated with tumor or tumor stroma and then being secreted upon activation of modified T cell, in turn, effective to treat which cancer.
For example, WO 2011/154420 publication (of record) teaches lipocalins share unusually low levels of overall sequence conservation, often with sequence identities of less than 20%, see para. [0005].
Skerra (newly cited, Reviews in Molecular Biotechnology 74: 257-275, 2001; PTO 892) teaches given the extremely low sequence similarity among the lipocalin family, assignments as a prototype member is probably not possible on the amino acid level alone but must await structural analysis, see p. 
It is unpredictable which modified T cell expressing and secreting which undisclosed lipocalin mutein retain supersecondary structure, which modified lipocalin mutein maintains tertiary structure of mature, wild type hNGAL of SEQ ID NO: 30 that binds to which immunomodulatory target, in turn, effective for treating which cancer.   The term “immunomodulatory” encompasses stimulatory and inhibitory target.  They are mutually exclusive.  The disclosure of just CTLA-4 specific lipocalin mutein is not representative of all lipocalin muteins that bind to all immune checkpoint or costimulatory molecules.   
Regarding claim 24, the specification does not teach the hNGAL mutein comprises the following amino acid replacement relative to mature, wild-type hNGAL: A40R, Q49M, L70I, R72S, K73H, D77L, W79P, R81A, L103K, K125H, S127D, and Y132S, much less modified T cell expressing and secreting such polypeptide.  Even assuming a lipocalin mutein will have four structurally variable loops (comparable with the role of the 6 hypervariable loops (CDRs) in antibody) for antigen recognition and 20 amino acids in total is randomized with twenty naturally occurring amino acids (i.e., each of the 20 natural amino acid is allowed at each selected 20 positions), the potential size of the loop variation, is 3220 possible codon combinations exist.  If 12 amino acid positions are used for randomization, 3212 possible codon combination exist (claim 23).   
Regarding claim 25, the specification does not teach the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73, much less modified T cell expressing and secreting such polypeptide.  

Regarding claim 28, the specification does not teach the hNGAL mutein comprises an amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to mature, wild-type hNGAL wherein the lipocalin mutein is an hNGAL mutein having at least 80% sequence identity to SEQ ID NO: 3, much less modified T cell expressing and secreting such polypeptide.  
Regarding claim 29, the specification does not teach the hNGAL mutein comprises the amino acid sequence of mature, wild-type hNGAL but for from 13 to 26 amino acid substitutions relative to mature, wild-type hNGAL, wherein at least A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, S127, and Y132 are replaced with a different amino acid residue still maintains structure conformation and binding to human CTLA-4, much less modified T cell expressing and secreting such polypeptide.
As such, undue experimentation would be required to practice the claimed invention, commensurate in scope with the claimed invention.
Applicants’ arguments filed Oct 27, 2021 have been fully considered but are not found persuasive. 
Applicants’ position is that the subject matter of the pending claims, namely as directed to a modified T cell. The claims are not directed to lipocalin muteins per se.  Thus, to satisfy the enablement requirement of 35 U.S.C. § 112(a), Applicant must show that a person having ordinary skill in the art can make and use the claimed modified T cells.
Judge Bryson’s decision in the Uropep case is again informative. As Judge Bryson explained, enablement should not turn on the experimentation “required for one artisan to synthesize all members of the genus” because the specification “does not need to ensure that a skilled artisan can practice the entire scope of the invention within a short period of time.” Erfindergemeinschaft UroPep GbR v. Eli Lilly & Co., 276 F. Supp. 3d 629, 661 (E.D. Tex. 2017) (Bryson, J.), aff'd, 739 F. App’x 643 (Fed. Cir. 2018). “Such a rule,” he explained, “would invalidate all broad claims for lack of enablement.” id.

The Office acknowledges the present specification provides examples of certain lipocalin muteins and demonstrates that such lipocalin muteins could be expressed and/or secreted by T cells. See Specification, Examples 1-3; see Office Action, page 21. Applicant notes that the MPEP is clear that “even in unpredictable arts, a disclosure of every operable species is not required.” MPEP § 2164.03 (emphasis added). Moreover, a patent need not teach, and preferably omits, what is well known in the art. MPEP § 2164.01.  As noted above, numerous lipocalin muteins were known in the art, including hTlc and hNGAL lipocalin muteins specific for immunomodulatory and/or tumor-associated targets. See, e.g., US 2011/0098211, US 7,892,827, WO 2012/065978.  In light of this information, the quantity of experimentation required to test additional known hTlc and/or hNGAL lipocalin muteins for their ability to be expressed and/or secreted by a T cell is not undue.
Finally, the Office contends that “there are insufficient in vivo working examples of treating all cancer.” Office Action, page 22. As the Office is aware, “[c]ompliance with the enablement requirement .. . does not turn on whether an example is disclosed.” MPEP § 2164.02. The present specification identifies exemplary immunomodulatory targets including immune checkpoints like CTLA4 or PD1 and costimulatory molecules like CD137 or OX40 and explains how modified TAILS T cells are used to treat cancer. See, e.g., Specification, [0033] (indicating that tumor-specific T cells that secrete biologics that are antagonistic inhibitors of the interaction of co-inhibitory immune receptors as well as constructs that allow the agonistic activation of stimulatory and/or costimulatory immune receptors can be utilized). Moreover, as discussed above, the present specification identifies numerous tumor associated targets in addition to c-Met and GPC-3 including, but not limited to, CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal antigen (hST4), PSCA, PSMA, TAG-72, VEGF-R2, the a-Folate receptor and others. Specification, § [0023]. The guidance provided in the present specification, including by Working Example B which exemplifies a CAR/TAILS T cell that targets GPC3 with a CAR comprising an anticalin specific for GPC3, is sufficient for a person having ordinary skill in the art to practice the claimed subject matter. See Working Example B (PP [0077]-[0095]).
In view of the above, Applicant submits that the claims are enabled and respectfully requests that the enablement rejection under 35 U.S.C. § 112(a) be reconsidered and withdrawn.
Claims 21-29 are enabled for additional reasons.  As explained above, Applicant believes that claims 4, 8-11, and 17-19 are enabled by the specification as filed. Nevertheless, and without acquiescing to the Office’s characterization and solely to advance prosecution, Applicant identifies additional reasons that claims 21-29 are enabled.  The Office contends that the “specification does not teach where and what amino acid within the human neutrophil gelatinase associated lipocalin (hNGAL) to be substituted such that the lipocalin mutein expressed by modified T cell binds to any and all immunomodulatory target ... and any target associated with tumor or tumor stroma.” Office Action, page 22. The Office is incorrect in this 
Moreover, and as explained above, Applicant submits that there is a known correlation between specific regions within the lipocalin structure and the functional binding specificity of the lipocalin. Claims 21-29 recite additional structural aspects of the lipocalin muteins by percent sequence identity and/or by identification of particular mutated residues. Given what was known regarding the function and structural properties of lipocalins and the anticalin technology at the time that the present application was filed coupled with the disclosure of the present specification, a person having ordinary skill in the art would understand the impact and scope of the platform technology described, and could readily ascertain how this technology could be applied to known hTlc and hNGAL lipocalin muteins specific for immunomodulatory targets.  In view of the above, Applicant submits that at least claims 21-29 are enabled and respectfully requests that the enablement rejection under 35 U.S.C. § 112(a) be reconsidered and withdrawn.

Claim 31, which depends from claim 30, is enabled.  The Office has acknowledged that claim 30, which recites that the lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 3, is adequately described. See Office Action, page 18 (“[T]he specification while being enabling for (1) a modified T cell expressing and secreting a CTLA-4 specific lipocalin mutein comprising the amino acid sequence of SEQ ID NO: 3.”).

Claim 31 depends from claim 30 and recites that the modified T cell comprises a polynucleotide sequence encoding the lipocalin mutein and a secretion signal peptide. As noted above, knowledge of the genetic code would have allowed a person having ordinary skill in the art to ascertain the full genus of polynucleotide sequences encoding the lipocalin mutein.

In view of the above, Applicant submits that at least claim 31 is enabled and respectfully requests that the enablement rejection under 35 U.S.C. § 112(a) be reconsidered and withdrawn.


In response, the claims are drawn to a modified T cell, not lipocalin mutein, is acknowledged.  The argument with respect to claim 31 is moot as claim 31 is now allowed.
In response to the argument that the present specification identifies exemplary immunomodulatory targets including immune checkpoints like CTLA4 or PD1 and costimulatory molecules like CD137 or OX40 and explains how modified TAILS T cells are used to treat cancer. See, e.g., Specification, [0033], the term “immunomodulatory” encompasses immunostimulatory and immunoinhibitory targets.  They are mutually exclusive.  The immunomodulatory targets are not limited to CTLA4, PD1 and costimulatory molecules like CD137 or OX40 for the claimed modified T cells.  Even assuming the immunomodulatory target is PD1, CD137, OX40, the specification does not teach the structure of lipocalin muteins that bind to PD1, CD137, OX40, much less modified T cell expressing and secreting such lipocalin muteins that bind to PD1, CD137, OX40.   The specification does not disclose the in vivo working examples.
Enablement is not commensurate in scope with how to make and use the claimed modified T cells for treating all cancer without specific guidance as to the structure of lipocalin mutein of human tear lipocalin (hTlc) or human neutrophil gelatinase-associated lipocalin (hNGAL) specific for all immunomodulatory targets, any immunomodulatory target such as any immune checkpoint or costimulatory molecule other than the specific CTLA-4.   In particular, the disclosure does not teach the genus of modified T cell expressing and secreting lipocalin mutein of human tear lipocalin (hTlc) or mutein of human neutrophil gelatinase-associated lipocalin (hNGAL) that is specific for any immunomodulatory target other than the natural target of hTlc and hNGAL, respectively (claim 4), any immunomodulatory target is any immune checkpoint or costimulatory molecule (claim 8) or any immunomodulatory target is any CTLA-4 (claim 18) wherein the lipocalin mutein is any hNGAL mutein having at least 85% identity to mature, wild-type hNGAL (SEQ ID NO: 30) in claim 21, any hNGAL mutein retains a supersecondary or tertiary structure of mature, wild-type hNGAL (SEQ ID NO: 30) in claim 22 or any hNGAL mutein comprises any amino acid substitution at each of A40, Q49, L70, R72, K73, D77, W79, R81, L103, K125, S127, and Y132 relative to the wild-type hNGAL (SEQ ID NO: 31) in claims 23, 25, 26, 28, 29, or any lipocalin mutein having at least 80% sequence identity to SEQ ID NO: 3 (claim 27), effective as a pharmaceutical composition for treating all cancer (claims 19, 39, 40, 41) and wherein the modified T cell further expresses on the surface of its membrane any tumor-targeted lipocalin mutein that forms the tumor targeting moiety of any chimeric antigen receptor (CAR) set forth in claims 10-11, any tumor-target lipocalin is any glypican-3 (GPC-3) or c-Met (claim 17). 
For example, WO 2011/154420 publication (of record) teaches lipocalins share unusually low levels of overall sequence conservation, often with sequence identities of less than 20%, see para. [0005].
Skerra (newly cited, Reviews in Molecular Biotechnology 74: 257-275, 2001; PTO 892) teaches given the extremely low sequence similarity among the lipocalin family, assignments as a prototype member is probably not possible on the amino acid level alone but must await structural analysis, see p. 262, left col.  Skerra teaches four loops (ligand-binding pocket) instead of six, as for antibodies, need to be manipulated in order to create highly specific binding sites, see p.g 272, right col. 

Even assuming the lipocalin mutein binds to CTLA-4,  the specification discloses hNGAL muteins that bind to just human CTL-4 comprises the amino acid sequence of SEQ ID NO: 23, 25, 28, 29.  The specification does not teach the structure, e.g., amino acid sequence of muteins from human tear lipocalin (hTlc) and human neutrophil gelatinase-associated lipocalin (hNGAL) that bind to CTLA-4 from other species.  
The specification discloses modified T cell further comprises tumor-specific muteins (aka anticalins) that bind to just GPC-3 and c-Met.  The sequence of such an Anticalin binding c-Met is provided by SEQ ID NO: 1, while the sequence of an Anticalin binding GPC-3 is provided by SEQ ID NO: 2, see para. [0026].  
However, the specification does not teach structure of the claimed genus of tumor-specific muteins (aka anticalins) that bind to target such as CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal antigen (h5T4), PSCA, PSMA, TAG-72, VEGF-R2, the α-Folate receptor, EGFR, EPHA2, melanoma 30 associated chondroitin sulfate proteoglycan, IGFR1, fibroblast-activating protein alpha, c-MET, EpCAM, VEGF-A, Ang2 and others expressing by modified T cells.  There are insufficient in vivo working examples.  One cannot extrapolate the teaching of the specification to the claimed invention because neither the specification nor the art teach such lipocalin is specific for any immunomodulatory target (claim 4) or any immune checkpoint or costimulatory molecule (claim 8) and further expressing any tumor-tumor target lipocalin mutein (claims 10-11) or any glypican-3 (GPC-3) or c-Met (claim 17) or any CTLA-4 (claim 18), other than modified T cell expressing and secreting lipocalin mutein from human tear lipocalin (hTlc) and human neutrophil gelatinase-associated lipocalin (hNGAL) that binds to CTLA-4 (SEQ ID NO: 3), and further comprises lipocalin mutein that binds to human glypican-3 (GPC-3) comprising SEQ ID NO: 2) or c-Met comprising SEQ ID NO: 1.
Regarding lipocalin mutein having amino acid substitutions at position A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, S127, Y132 relative to mature, wild-type hNGAL, nowhere in in vivo working example is highly unpredictable.  
Furthermore, claims 21 and 22 depend from claim 4, which recites lipocalin mutein binds to immunomodulatory target.  The only immunomodulatory target to which the hNGAL mutein binds is human CTLA-4 comprising the amino acid sequence of SEQ ID NO: 3, which has the particular combination of substitutions recited in amended claim 24.  However, SEQ ID NO: 1 is an hNGAL mutein that binds to tumor target c-Met and SEQ ID NO: 2 is a hNGAL mutein that binds to tumor target GPC-3, not immunomodulatory target or immune checkpoint or costimulatory molecule.  Furthermore, it should be noted that SEQ ID NO: 2 has additional six substitutions and the sequence of SEQ ID NO: 1 is completely different.  As such, the specification does not teach random substitutions at position A40, Q49, L70, R72, K73, D77, W79, R81, C87, L103, K125, $127, Y132 relative to mature, wild-type hNGAL expressed and secreted by modified T cell (claim 23) or any hNGAL muteins having at least 85% sequence identity to mature, wild-type hNGAL of SEQ ID NO: 30 that are specific for which immunomodulatory target expressed and secreted by modified T cell (claim 21).  In particular, the specification does not make clear which combination of substitutions within the variable regions or 4 loops of hNGAL in the genus set forth the claimed binding activity/specificity for immunomodulatory target.  
In response to the argument that the present specification identifies numerous tumor associated targets in addition to c-Met and GPC-3 including, but not limited to, CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal antigen (hST4), PSCA, PSMA, TAG-72, VEGF-R2, the a-Folate receptor and others, the specification does not teach modified T cell expressing and secreting lipocalin mutein from human tear lipocalin (hTlc) or human neutrophil gelatinase-associated lipocalin  (hNGAL) that bind to CAIX, CD19, CD20, CD22, CD30, CD33, CD44v7/8, CEA, EGP-2, EGP-40, FBP, Fetal acetylcholine receptor, GD2, GD3, Her2/neu, IL-13R-a2, KDR, k-light chain, L1 cell adhesion molecule, LeY, MAGE-A1, Mesothelin, MUC1, NKG2D ligands, Oncofetal antigen (hST4), PSCA, PSMA, TAG-72, VEGF-R2, the a-Folate receptor as argued.  The tumor-associated targets are not limited to these.  The specification does in vivo working examples of treating cancer using the claimed modified T cells.  Therefore, one skilled in the art cannot practice the invention with a reasonable expectation of success without undue experimentation.
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).

For these reasons, the rejection is maintained. 


Conclusion
A modified T cells expressing and secreting a lipocalin mutein that binds to CTLA-4 wherein the lipocalin mutein comprises the amino acid sequence of SEQ ID NO: 23, 25, 28 or 29 are free of prior art. 

Claims 30 and 31 are allowed.

Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten “…Y132S (SEQ ID NO: 3).  

Claims 32 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on 9:00 a.m. to 6:30 p.m.  The examiner can also be reached on alternate alternative Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel E. Kolker, can be reached on 572-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).